— Kane, J.
Appeal from an order of the Supreme Court (Conway, J.), entered July 25, 1986 in Albany County, which, inter alia, granted plaintiffs’ motion for ancillary relief.
We have previously considered defendants’ contentions concerning Supreme Court’s order to pay the refund and have found them to be without merit (American Assn. of Bioanalysts v Axelrod, 130 AD2d 889). Further, under the circumstances of this case, we find that Supreme Court properly granted plaintiffs’ request for an injunction against defendant Commissioner of Health from assessing and/or collecting new fees until the 1983 fees were refunded or credited against new fees. The order should therefore be affirmed.
Order affirmed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.